     Case 1:13-cv-01904-AWI-SKO Document 27 Filed 08/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    CARMINA QUEVEDO,                                  Case No. 1:13-cv-1904-AWI-SKO

10                       Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
11            v.                                        (Doc. 26)
12
      MIDLAND CREDIT MANAGEMENT, INC.,
13
                     Defendant.
14    _____________________________________/

15

16          On August 2, 2021, the parties filed a joint stipulation dismissing the entire action with

17 prejudice. (Doc. 26.) In light of the parties’ stipulation, this action has been terminated, see Fed.

18 R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

19 been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

20
     IT IS SO ORDERED.
21

22 Dated:      August 3, 2021                                 /s/ Sheila K. Oberto                  .
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
